Title: From James Madison to James Madison, Sr., 9 February 1792
From: Madison, James
To: Madison, James, Sr.


HondSirPhilada. Feby. 9th. 1792.
Inclosed are three numbers of the National Gazette to which I refer for the proceedings of Congress.
The British packet just arrived at N. York brings accounts that Lord Cornwallis tho’ successful in a general action with Tippoo Saib has found the latter so formidable an Enemy especially with the aid of the rainy season, that a retreat became necessary to his safety, in which his cannon was sacrificed. Genl. Abercrombie had also retreated with the loss not only of his Cannon, but of his military chest. These misfortunes are ascribed by the London papers to the inclemency of the Season, and a mortality of the draught cattle. From whatever cause they proceed, they place the British armament in a critical situation, and on the fate of that the East Indies affairs in a manner entirely depend. Private letters by the packet speak in discouraging terms of the state of things in France, & the external dangers which threaten her; but as I do not find that particulars are mentioned, and the accts. thro’ that channel are generally coloured by prejudice, it is to be hoped that the Revolution continues to be firm …
